DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
This office action is responsive to the amendment filed 23 May 2022. As directed by the amendment claims 1, 5, 6, 8-10 and 18 have been amended, claims 21-27 have been added, and claims 11-17 have been cancelled. Thus, claims 1-10 and 18-27 are presently pending in this application.

Election/Restrictions
Newly submitted claims 21-27 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: originally filed claims 1-20 were previously restricted on the basis that the elected claims 1-10 and claims 18-20 were drawn to methods of single user interaction with a user accessory and control of the user accessory based on user performance or user performance compared to artificial intelligence performance and non-elected claims 11-17 were drawn to a system that quantifies the performance of multiple users and controls the user accessory based on the quantified performance. Newly submitted claims 21-27 are direct to a method of multiple user interaction with user accessories in a competition style game interaction and control of the first user accessory based on the first user winning or losing the competition which is consistent with the invention of non-elected claims 11-17.
Since applicant has received an action on the merits for the originally elected invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 21-27 withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4, 7, 8are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thomas et al. (US 2017/0095207 A1) (Thomas).
Referring to claim 1: Thomas teaches a method, comprising: selecting a computing device interaction (see paragraphs [0044] and [0201]-[0203]; wherein it is clear that the user selects a particular interaction/game); configuring a user accessory (see figures 1-19, #100) based on the selected computing device interaction (see paragraphs [0044], [0181], [0198] and [0201]-[0203]; wherein it is clear that the user accessory feedback control is configured based on the particular interaction/game selected by the user); performing the computing device interaction, which includes controlling a computer game character (see figures 22C-D, #304/314), using the configured user accessory (see paragraphs [0044] and [0201]-[0203]; wherein the user contracts on the user accessory to control the game character); quantifying a computing device interaction performance of one or more users including quantifying control of the computer game character by the one or more users (see paragraphs [0041]-[0045] and [0201]-[0203]; wherein it is clear that performance of the user’s control of the game character is quantified since feedback is given to the user to indicate strength of contraction, achieving goals or milestones, etc.); and controlling the user accessory based on quantifying the computing device interaction performance (see paragraphs [0041]-[0045] and [0201]-[0203]; wherein the device provides feedback based on the performance of the user including, for example, vibrating according to the contraction strength); wherein a body part of one of the one or more users is inserted into or received by the user accessory (see paragraphs [0020]-[0022]).  
Referring to claim 4: Thomas further teaches the computing device interaction is a video game selected from the group consisting of a sports game, a fighting game, and a multilevel passing through game (see figures 22C-D; paragraphs [0044] and [0201]-[0203]).
Referring to claim 7: Thomas further teaches controlling the user accessory includes vibrating the user accessory (see paragraphs [0041]-[0045]).  
Referring to claim 8: Thomas further teaches performing the computing device interaction using the configured user accessory is providing a video game by configuring the user accessory to control the computer game character (see paragraphs [0044] and [0201]-[0203]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas in view of Brown (WO 2015/009626 A1).
Referring to claims 2-3: With regards to claim 1 above, Thomas teaches the user accessory being a pressure sensing device for performing Kegel exercises routines and games (see paragraphs [0044] and [0201]-[0203]) but is silent to the user accessory being an adult sex toy selected from the group consisting of a dildo and a sleeve. Brown teaches a sex device in the form of a Kegel exerciser with a rotating dildo attachment, wherein when squeezed by the Kegel muscles provides a momentary reward of increased vibration until the Kegel muscles are relaxed (see paragraph [0005]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the user accessory of Thomas to a dildo like taught by Brown in order to allow the user to additionally use the device as a masturbation device.
Referring to claim 18: Thomas teaches a method, comprising: selecting a video game (see paragraphs [0044] and [0201]-[0203]; wherein it is clear that the user selects a particular interaction/game); configuring a user accessory (see figures 1-19, #100) based on the selected video game (see paragraphs [0044], [0181], [0198] and [0201]-[0203]; wherein it is clear that the user accessory feedback control is configured based on the particular interaction/game selected by the user); providing user control of a video game character (see figures 22C-D, #304/314) based on user input data provided via the configured user accessory (see paragraphs [0044] and [0201]-[0203]; wherein the user contracts on the user accessory to control the game character); quantifying a video game performance of one or more users (see paragraphs [0041]-[0045] and [0201]-[0203]; wherein it is clear that performance of the user’s control of the game character is quantified since feedback is given to the user to indicate strength of contraction, achieving goals or milestones, etc.); and controlling the user accessory based on quantifying the video game performance that includes a video game score of the one or more users (see paragraphs [0041]-[0045] and [0201]-[0203]; wherein the device provides feedback based on the performance of the user including, for example, vibrating according to the contraction strength); wherein the user input data provided via the configured user accessory is based on a body part of one of the one or more users being inserted into or received by the user accessory (see paragraphs [0020]-[0022]). Thomas teaches the user accessory being a pressure sensing device for performing Kegel exercises routines and games (see paragraphs [0044] and [0201]-[0203]) but is silent to the user accessory being an adult sex toy.
Brown teaches a sex device in the form of a Kegel exerciser with a rotating dildo attachment, wherein when squeezed by the Kegel muscles provides a momentary reward of increased vibration until the Kegel muscles are relaxed (see paragraph [0005]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the user accessory of Thomas to a dildo like taught by Brown in order to allow the user to additionally use the device as a masturbation device.
Referring to claim 19: Thomas, as modified by Brown, further teaches controlling the adult sex toy includes vibrating the user accessory (see Thomas paragraphs [0041]-[0045] and [0201]-[0203]; wherein the device provides feedback based on the performance of the user including, for example, vibrating according to the contraction strength).  
Referring to claim 20: Thomas, as modified by Brown, further teaches the video game character is a baffle (see Thomas figure 22D, #314) that is movable on a display based on the user input data provided by the configured adult sex toy, the baffle movable to block a video game ball (see figure 22D, #316; paragraph [0203]).  

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Thomas, as applied to claim 1 above, in view of Messinger (US Patent No. 10,218,795).
Referring to claim 5: Thomas is silent to transferring invitation data to the one or more users requesting the one or more users to join the computing device interaction that is a video game selected by an initiating user of the one or more users.  Messinger teaches a remote sensual protocol/platform (RSP/P) to connect humans to other humans in order to transfer sensual/emotional/sexual stimulation (see abstract), wherein the RSP/P connects two users, each having a sexual aid device, by allowing one user to send an invitation request to the other user and pairs the user’s devices (see column 9, lines 44-50), once connected, bio-feedback from the users provides control of the other users device (see column 9, line 50-column 10, line 16). It would have been obvious to one of ordinary skill in the art to provide the method and system of Thomas with a remote protocol/platform including an invitation request like taught by Messinger in order to allow remote users to invite/join the video game and enhance a user’s experience.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Thomas, as applied to claim 1 above, in view of Coyle (US 2014/0011557 A1).
	Referring to claim 6: Thomas teaches the computing device interaction being a single player game. Thomas is silent to quantifying the computing device interaction performance of the one or more users includes comparing the computing device interaction performance to artificial intelligence performance controlling a second computer game character competing against the computer game character in the computing device interaction. Coyle teaches a method and apparatus for playing games on a personal computing device, wherein the game may be played simultaneously and interactively by multiple players or in solitaire mode in which a single player competes against an artificial intelligence (i.e., a "computer player" or "robot opponent") (see abstract and paragraph [0036]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the game of Tomas with an option to play against an artificial intelligence controlling a second computer game character like taught by Coyle in order to allow the user to compete in solitaire mode during single player use or if they are uncomfortable competing against other players.
Claims 1-4 and 8-10 is rejected under 35 U.S.C. 103 as being unpatentable over Blumenthal (WO 2006/040750 A1) in view of Thomas.
Referring to claim 1: Blumenthal teaches a method, comprising: selecting a computing device interaction (see page 16, lines 1-10; wherein the computing device interaction includes enhancing sexual pleasure or therapy for aiding in overcoming impotence); configuring a user accessory (see figure 1; wherein the user accessory includes an appliance, #25, in combination with client computer, #12) based on the selected computing device interaction (see page 10, line 20-page 11, line 12; page 11, line 25-28; wherein the appliance is customized with a desired picture and related to video sequences displayed on the client computer); performing the computing device interaction using the configured user accessory (see figures 4 and 10; page 11, line 13-22; page 12, lines 23-31; page 14; lines 8-20; page 16, lines 18-28); quantifying a computing device interaction performance of one or more users (see page 11, line 13-22; page 12, lines 23-31; page 14; lines 8-20; page 16, lines 18-28; wherein the performance of the user is determined based on at least the depth of penetration); and controlling the user accessory based on quantifying the computing device interaction performance (see page 11, line 13-22; page 12, lines 23-31; page 14; lines 8-20; page 16, lines 18-28; wherein the erotic content presented on the display of the client computer based on the performance of the user); wherein a body part of one of the one or more users is inserted into or received by the user accessory (see page 12, lines 23-31; page 14; lines 8-20; page 16, lines 18-28). Blumenthal is silent to the computing device interaction including controlling a computer game character; and quantifying the computer device interaction performance including quantifying control of the computer game character. 
Thomas teaches a method, comprising: selecting a computing device interaction (see paragraphs [0044] and [0201]-[0203]; wherein it is clear that the user selects a particular interaction/game); configuring a user accessory (see figures 1-19, #100) based on the selected computing device interaction (see paragraphs [0044], [0181], [0198] and [0201]-[0203]; wherein it is clear that the user accessory feedback control is configured based on the particular interaction/game selected by the user); performing the computing device interaction, which includes controlling a computer game character (see figures 22C-D, #304/314), using the configured user accessory (see paragraphs [0044] and [0201]-[0203]; wherein the user contracts on the user accessory to control the game character); quantifying a computing device interaction performance of one or more users including quantifying control of the computer game character by the one or more users (see paragraphs [0041]-[0045] and [0201]-[0203]; wherein it is clear that performance of the user’s control of the game character is quantified since feedback is given to the user to indicate strength of contraction, achieving goals or milestones, etc.); and controlling the user accessory based on quantifying the computing device interaction performance (see paragraphs [0041]-[0045] and [0201]-[0203]; wherein the device provides feedback based on the performance of the user including, for example, vibrating according to the contraction strength); wherein a body part of one of the one or more users is inserted into or received by the user accessory (see paragraphs [0020]-[0022]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the computer device interaction options of Blumenthal with game applications for controlling a computer game character and that quantifies control of the computer game character by the user like taught by Thomas in order to provide enhanced interaction with the user accessory.
Referring to claim 2: Blumenthal further teaches the user accessory is an adult sex toy (see figures 1, 4 and 10; page 16, lines 1-10; wherein the computing device interaction includes enhancing sexual pleasure or therapy for aiding in overcoming impotence).
Referring to claim 3: Blumenthal further teaches the user accessory is selected from the group consisting of a dildo and a sleeve (see figures 2A, 4 and 10; page 14; lines 8-20; page 16, lines 18-28; wherein the appliance of the user accessory can be selected from a dildo (i.e., figure 10) or a sleeve (i.e., figure 2A/4, #43)).
	Referring to claim 4: Thomas further teaches the computing device interaction is a video game selected from the group consisting of a sports game, a fighting game, and a multilevel passing through game (see figures 22C-D; paragraphs [0044] and [0201]-[0203]).
Referring to claim 8: Thomas further teaches performing the computing device interaction using the configured user accessory is providing a video game by configuring the user accessory to control the computer game character (see paragraphs [0044] and [0201]-[0203]).
Referring to claim 9: Blumenthal, as modified by Thomas, further teaches the configured user accessory is a sleeve (see Blumenthal figures 2A and 4, #43) and controlling the game character includes inserting a genital body part of a user into the sleeve to varying depths (see Blumenthal page 12, lines 23-31; page 16, lines 1-10).
	Referring to claim 10: Blumenthal, as modified by Thomas, further teaches the configured user accessory is a dildo (see Blumenthal figure 10) and controlling the game character includes inserting the dildo to varying depths in a genital body part of a user (see Blumenthal page 16, line 22-28).

Response to Arguments
Applicant’s arguments, see pages 9-11, filed 23 May 2022, with respect to the rejection(s) of claim(s) under 35 U.S.C. §102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art, as outlined above in the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAYLEE R WILSON whose telephone number is (571)270-7517. The examiner can normally be reached Monday thru Friday 10 AM-5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 571-272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAYLEE R WILSON/            Primary Examiner, Art Unit 3791